EXHIBIT 10.7

Dated 27 April 2007

SUPPLEMENTAL DEED

relating to an

INTERCREDITOR DEED

among

MAGYAR TELECOM B.V.

Issuer

INVITEL ZRt.

Company

MAGYAR TELECOM B.V. and

CERTAIN OF ITS SUBSIDIARIES

Original Obligors

MATEL HOLDINGS N.V. and CERTAIN

OF ITS SUBSIDIARIES

Original Subordinated Shareholder Creditors

BNP PARIBAS

Co-ordinator and Senior Agent

BNP PARIBAS, Hungary Branch

HUF Agent

BNP PARIBAS TRUST CORPORATION UK LIMITED

Security Trustee

THE BANK OF NEW YORK

HY Note Trustee

BNY CORPORATE TRUSTEE SERVICES LIMITED

FRN Note Trustee



--------------------------------------------------------------------------------

Contents

 

     Page

Clause

  

1

  

Interpretation

   2

2

  

Amendments to the Principal Intercreditor Deed

   2

3

  

Accession to the Restated Intercreditor Deed

   3

4

  

Euroweb Romania

   3

5

  

Representations and Warranties

   3

6

  

Expenses

   4

7

  

Miscellaneous

   4

8

  

Governing Law

   4

9

  

Enforcement

   4

Schedule 1 The Parties

   6



--------------------------------------------------------------------------------

THIS SUPPLEMENTAL DEED is dated 27 April 2007 and made BETWEEN:

 

(1) MAGYAR TELECOM B.V. as the Issuer;

 

(2) INVITEL Zrt. as the Company;

 

(3) MATEL HOLDINGS N.V. as the Ultimate Parent;

 

(4) THE COMPANIES listed in Part I of Schedule 1 (The Parties) as the Original
Obligors (the “Original Obligors”)

 

(5) THE COMPANIES listed in Part II of Schedule 1 (The Parties) as the Original
Subordinated Shareholder Creditors (the “Original Subordinated Shareholder
Creditors”);

 

(6) BNP PARIBAS as Co-ordinator;

 

(7) BNP PARIBAS as the Senior Agent;

 

(8) BNP PARIBAS, Hungary Branch as the HUF Agent;

 

(9) BNP PARIBAS TRUST CORPORATION UK LIMITED as the Security Trustee;

 

(10) THE BANK OF NEW YORK as the HY Note Trustee;

 

(11) BNY CORPORATE TRUSTEE SERVICES LIMITED as FRN Note Trustee;

 

(12) THE FINANCIAL INSTITUTIONS listed in Part III of Schedule 1 (The Parties)
as the Original Senior Lenders;

 

(13) CALYON BANK MAGYARORSZÁG ZRT. as the acceding Senior Lender (the “Acceding
Senior Lender”);

 

(14) THE FINANCIAL INSTITUTIONS listed in Part IV of Schedule 1 (The Parties) as
the Original Hedge Counterparties; and

 

(15) THE FINANCIAL INSTITUTIONS listed in Part V of Schedule 1 (The Parties) as
the New Hedge Counterparties.

WHEREAS:

 

(A) By an agreement (the “Principal Facilities Agreement”) dated 6 August 2004
and made between Magyar Telecom B.V. as the Parent, Invitel Zrt. as the
Borrower, the companies set out in part A of schedule 1 thereto as Original
Guarantors, BNP Paribas and Credit Suisse First Boston International as the
Arranger, the banks and financial institutions set out in part B of schedule 1
thereto as Original Lenders, BNP Paribas and BNP Paribas Hungária Bank Rt. as
the Agents and BNP Paribas Trust Corporation UK Limited as Security Trustee,
whereby the Original Lenders agreed to make available to the Borrower loan
facilities of €165,000,000 upon the terms and subject to the conditions therein
contained.

 

(B) The Parent and the Borrower have requested the Lenders, and the Lenders have
agreed, to waive certain provisions of the Principal Facilities Agreement and to
amend the Principal Facilities Agreement to the extent set out in a supplemental
agreement dated on or about the date of this Supplemental Deed (the “Facilities
Agreement Supplemental Agreement”).

 

(C) This Intercreditor Supplemental Deed is supplemental to an intercreditor
deed dated 6 August 2004 made between, inter alios, the Issuer, the Company, the
Ultimate Parent, the Original Obligors, the Original Subordinated Shareholder
Creditors, the Co-ordinator, the Arranger, the Senior Agent, the HUF Agent, the
Security Trustee, the HY Note Trustee, the Original Senior Lenders and the
Original Hedge Counterparties (the “Principal Intercreditor Deed”).

 

1



--------------------------------------------------------------------------------

(D) The Senior Agent is entering into this Supplemental Deed on behalf of itself
and, pursuant to clause 35.1.2 (Required consents) of the Principal Facilities
Agreement, the Arranger.

NOW IT IS AGREED as follows:

 

1 Interpretation

 

1.1 Definitions in Principal Intercreditor Deed

Unless the context otherwise requires and save as mentioned below, words and
expressions defined in the Principal Intercreditor Deed or, if not defined in
the Principal Intercreditor Deed, the Facilities Agreement Supplemental Deed,
shall have the same meanings when used in this Intercreditor Supplemental Deed.
In this Intercreditor Supplemental Deed, unless the context otherwise requires:

“Accession Date” has the meaning given thereto in the Facilities Agreement
Supplemental Agreement.

“Intercreditor Supplemental Deed” means this Deed.

“Restated Intercreditor Deed” means, prior to the Accession Date, the Principal
Intercreditor Deed as it will be amended and restated pursuant to this
Intercreditor Supplemental Deed and, with effect from the Accession Date, the
Principal Intercreditor Agreement as amended and restated pursuant to this
Intercreditor Supplemental Deed.

“Supplemental Finance Documents” has the meaning given thereto in the Facilities
Agreement Supplemental Agreement.

 

1.2 Interpretation of Principal Intercreditor Deed

References in the Principal Intercreditor Deed to “this Deed” shall, with effect
from the Accession Date and unless the context otherwise requires, be references
to the Principal Intercreditor Deed as amended by this Intercreditor
Supplemental Deed and words such as “herein”, “hereof”, “hereunder”,
“hereafter”, “hereby” and “hereto”, where they appear in the Principal
Intercreditor Deed, shall be construed accordingly.

 

1.3 Incorporation of certain references

Clauses 1.3 (Headings), 1.4 (Construction of certain terms) and 1.6 (Third Party
Rights) of the Principal Intercreditor Deed shall be deemed to be incorporated
in this Intercreditor Supplemental Deed in full, mutatis mutandis.

 

1.4 Designation as Finance Document

The Parties agree that this Intercreditor Supplemental Deed is and shall be
designated as a Finance Document.

 

1.5 Effect as a deed

This Intercreditor Supplemental Deed is intended to take effect as a deed
notwithstanding that a Party may have executed it under hand only.

 

2 Amendments to the Principal Intercreditor Deed

 

2.1 With effect from the Accession Date, the Principal Intercreditor Deed shall
be amended and restated so as to read in accordance with the form of the amended
and restated intercreditor deed set out in the Appendix and the Principal
Intercreditor Deed (as so amended and restated) will, subject to clause 4
(Euroweb Romania), continue to be binding upon each of the parties thereto upon
such terms as so amended and restated.

 

2



--------------------------------------------------------------------------------

2.2 By its execution of this Intercreditor Supplemental Deed, the Ultimate
Parent agrees that the Security Documents to which it is a party and its
obligations thereunder shall remain in full force and effect and the rights of
the Lenders thereunder shall not be prejudicially affected notwithstanding the
amendments made to the Principal Facilities Agreement pursuant to the Facilities
Agreement Supplemental Agreement or the amendments made to the Principal
Intercreditor Deed pursuant to this Intercreditor Supplemental Deed.

 

3 Accession to the Restated Intercreditor Deed

 

3.1 With effect from the Accession Date, each of the New Hedge Counterparties
shall become a party to the Restated Intercreditor Deed as a Hedge Counterparty
and shall observe, perform and be bound by the terms and provisions of, and be
entitled to exercise all the rights set out in, the Restated Intercreditor Deed
in the capacity of a Hedge Counterparty. The rights and obligations under the
Restated Intercreditor Deed between the New Hedge Counterparties and the other
parties to the Restated Intercreditor Deed shall be construed accordingly.

 

3.2 With effect from the Accession Date, the FRN Trustee shall become a party to
the Restated Intercreditor Deed as FRN Trustee and shall observe, perform and be
bound by the terms and provisions of, and be entitled to exercise all the rights
set out in, the Restated Intercreditor Deed in the capacity of FRN Trustee. The
rights and obligations under the Restated Intercreditor Deed between the FRN
Trustee and the other parties to the Restated Intercreditor Deed shall be
construed accordingly.

 

3.3 With effect from the Accession Date, the Acceding Senior Lender shall become
a party to the Restated Intercreditor Deed as a Senior Finance Party and shall
observe, perform and be bound by the terms and provisions of, and be entitled to
exercise all the rights set out in, the Restated Intercreditor Deed in the
capacity of Senior Finance Party. The rights and obligations under the Restated
Intercreditor Deed between the Acceding Senior Lender and the other parties to
the Restated Intercreditor Deed shall be construed accordingly.

 

4 Euroweb Romania

 

4.1 Notwithstanding the amendment and restatement of the Principal Intercreditor
Deed on the Accession Date or any other provision of this Supplemental Deed, the
Parties hereto agree that the rights and obligations of Euroweb Romania as
between itself and the other Parties shall remain as set out in the Principal
Intercreditor Deed prior to the amendment and restatement pursuant to clause 2
(Amendments to the Principal Intercreditor Deed) and shall not be affected or
amended following the execution or performance of this Supplemental Deed.

 

4.2 For the avoidance of doubt, the provisions of clause 2 (Amendments to the
Principal Intercreditor Deed) shall not operate as a release of Euroweb Romania
from its obligations under the Principal Intercreditor Deed.

 

5 Representations and Warranties

 

5.1 The Ultimate Parent makes the representations and warranties set out below
to the Finance Parties on the date of this Supplemental Agreement:

 

5.1.1  The Ultimate Parent has the power to enter into and perform all of its
obligations under the Supplemental Finance Documents to which it is a party.

 

5.1.2  All necessary corporate, shareholder and other action have been taken by
the Ultimate Parent to authorise the entry into and performance of the
Supplemental Finance Documents to which it is a party.

 

5.1.3  No limitation on any of their powers to create or maintain security
interests will be exceeded as a result of the Ultimate Parent ‘s entry into the
Supplemental Finance Documents to which it is a party.

 

3



--------------------------------------------------------------------------------

5.2 Each Obligor (other than Euroweb Romania) and each Subordinated Shareholder
Creditor (other than Euroweb Romania) shall make the representations and
warranties set out in clause 4 (Representations and warranties) of the Restated
Intercreditor Deed to each of the Finance Parties, the HY Creditors and the FRN
Creditors on the Accession Date as if made on such date with reference to the
facts and circumstances existing at each such date.

 

6 Expenses

Each Obligor (other than Euroweb Romania) and each Subordinated Shareholder
Creditor (other than Euroweb Romania) shall, within three business days of
demand, pay to each Senior Finance Party or HY Creditor or FRN Creditor the
amount of all costs and expenses incurred by it in connection with the
negotiation, preparation and execution of this Intercreditor Supplemental Deed
and any document referred to herein and the transactions contemplated by this
Intercreditor Supplemental Deed.

 

7 Miscellaneous

 

7.1 Continuation of Principal Intercreditor Deed

Save as amended by this Intercreditor Supplemental Deed, the provisions of the
Principal Intercreditor Deed shall continue in full force and effect and the
Principal Intercreditor Deed and this Intercreditor Supplemental Deed shall be
read and construed as one instrument.

 

7.2 Counterparts

This Intercreditor Supplemental Deed may be executed in any number of
counterparts and by the different parties on separate counterparts, each of
which when so executed and delivered shall be an original but all counterparts
shall together constitute one and the same instrument.

 

7.3 Partial invalidity

If, at any time, any provision of this Intercreditor Supplemental Deed is or
becomes illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision in any
other respect or under the law of any other jurisdiction will be affected or
impaired in any way.

 

8 Governing Law

This Intercreditor Supplemental Deed shall be governed by English law.

 

9 Enforcement

 

9.1 Jurisdiction

 

9.1.1  The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Intercreditor Supplemental Deed
(including a dispute regarding the existence, validity or termination of this
Intercreditor Supplemental Deed) (a “Dispute”).

 

9.1.2  The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

9.1.3  This clause 9.1 is for the benefit of the Finance Parties, the HY Note
Trustee and the FRN Trustee only. As a result, no Finance Party or the HY Note
Trustee nor the FRN Trustee shall be prevented from taking proceedings relating
to a Dispute in any other courts with jurisdiction. To the extent allowed by
law, the Finance Parties, the HY Note Trustee or the FRN Trustee may take
concurrent proceedings in any number of jurisdictions.

 

4



--------------------------------------------------------------------------------

9.2 Service of process

Without prejudice to any other mode of service allowed under any relevant law:

 

9.2.1  the Ultimate Parent, the Parent and each Obligor (other than the Parent)
irrevocably appoints Law Debenture Corporate Services Limited, Fifth floor, 100
Wood Street, London EC2V 7EX (Attention: J. Middleton) as its agent for service
of process in relation to any proceedings before the English courts in
connection with any Finance Document; and

 

9.2.2  agrees that failure by a process agent to notify the relevant Obligor of
the process will not invalidate the proceedings concerned.

 

9.3 Waiver of immunity

Each Obligor, HY Note Trustee, FRN Trustee and Subordinated Shareholder Creditor
waives generally all immunity it or its assets or revenues may otherwise have in
any jurisdiction, including immunity in respect of:

 

9.3.1  the giving of any relief by way of injunction or order for specific
performance or for the recovery of assets or revenues; and

 

9.3.2  the issue of any process against its assets or revenues for the
enforcement of a judgment or, in an action in rem, for the arrest, detention or
sale of any of its assets and revenues.

 

9.4 Waiver of trial by jury

Each Party waives any right it may have to a jury trial of any claim or cause of
action in connection with or arising out of this Intercreditor Supplemental Deed
or any transaction contemplated by this Intercreditor Supplemental Deed. This
Intercreditor Supplemental Deed may be filed as a written consent to trial by
court.

 

9.5 Inconvenient Forum

Each Obligor, HY Note Trustee, FRN Trustee and Subordinated Shareholder Creditor
waives any objection it may have now or hereafter to the laying of venue of any
action or proceedings in any court or jurisdiction referred to in clause 9.1
(Jurisdiction) and any claim it may have now or hereafter that any action or
proceedings brought in such courts or jurisdiction has been brought in an
inconvenient forum.

IN WITNESS whereof the parties hereto have caused this Intercreditor
Supplemental Deed to be duly executed and delivered as a deed the day and year
first above written.

 

5



--------------------------------------------------------------------------------

Schedule 1

The Parties

Part I

The Original Obligors

 

Company name

  

Registered Addresses

Magyar Telecom B.V.

  

Laan van Kronenburg 8

1183 AS Amstelveen

The Netherlands

Invitel Zrt.

  

Puskás Tivadar utca 8-10

2040 Budaörs

Hungary

V-holding Zrt.

  

Puskás Tivadar utca 8-10

2040 Budaörs

Hungary

Euroweb Internet Szolgátató Zrt.

  

Puskás Tivadar utca 8-10

2040 Budaörs

Hungary

Euroweb Romania S.A.

  

102 Lipscani Street

Nouveau Centre

Corp A, 3rd floor

Bucharest

Romania

 

6



--------------------------------------------------------------------------------

Part II

The Original Subordinated Shareholder Creditors

 

Obligor name

  

Registered Addresses

Matel Holdings N.V.

  

Kaya W.F.G. Mensing 14,

Willemstad

Curaçao,

Netherlands Antilles

Magyar Telecom B.V.

  

Laan van Kronenburg 8

1183 AS Amstelveen

The Netherlands

Invitel Zrt.

  

Puskás Tivadar utca 8-10

2040 Budaörs

Hungary

V-holding Zrt.

  

Puskás Tivadar utca 8-10

2040 Budaörs

Hungary

Euroweb Internet Szolgátató Zrt.

  

Puskás Tivadar utca 8-10

2040 Budaörs

Hungary

Euroweb Romania S.A.

  

102 Lipscani Street

Nouveau Centre

Corp A, 3rd floor

Bucharest

Romania

 

7



--------------------------------------------------------------------------------

Part III

The Original Senior Lenders

 

Name of Senior Lender

 

Address

 

Fax No./Contact

Allied Irish Banks p.l.c.

  Bankcentre, Ballsbridge, Dublin 4  

Fax         + 353 1 670 0064

 

Attention      : Niall O’Reilly / Kingma Kozma

BNP Paribas

 

37 Place du Marché

Saint Honoré

750001, Paris, France

 

Fax:         +33 1 4298 1065/0979

 

Attention:    Jean-Philippe Rouane

BNP Paribas, Hungary Branch

 

H-1055 Budapest

Honvéd u.20

Hungary

 

Fax:         +36 1 374 6322 /

                     +36 1 302 4499

 

Attention:    Balazs Elek

DEXIA Crédit Local

 

1 Passerelle des Reflets

Tour Dexia La Defense 2

92919 La Defense Cedex

 

Fax:         +33 1 58 58 74 20

 

Attention:    Carl Bassili

Erste Bank Hungary Rt.

 

1056 Budapest

Hold u. 16.

Hungary

 

Fax:         +36 1 268 4452

 

Attention:    Gabor Dobrovoini

UniCredit Bank Hungary Zrt.

 

1054, Budapest

Akadémla utca 17

Hungary

 

Fax:         +36 1 301 1254

 

Attention:    Balazs Javor

KBC Finance Ireland

 

Operation

LLB Bank

91 Merrion Square

Dublin 2

Ireland

 

Fax:         +353 1 678 5034

 

Attention:    Amanda Toye/ Deidre Balfe

K&H Bank Nyrt

 

H-1051 Budapest

Vigadó tér 1.

Hungary

 

Fax:         +36 1 328 9134

 

Attention:    Mr. György Gáldi

MKB Bank Nyrt

 

H – 1038 Budapest

Vaci U; 38. Hungary

 

Fax:         +36 1 268 8269

 

Attention      : Sandor Vegh / Agnes Hegedus

Natixis

 

Capital House

85 King William Street

London EC4N 7BL

United Kingdom

 

Fax:         + 44 20 7184 3190

 

Attention:    Clive Carpenter / Nathalie Lemarcis

OTP Bank

 

Project Finance and Acquisition Directorate

1876 Budapest

Nádor u. 16

Hungary

 

Fax:         +36 1 258 4225

 

Attention:    Dr. Mikiós Nemeth/ Ms. Éva Révész

 

8



--------------------------------------------------------------------------------

Part IV

The Original Hedge Counterparties

 

Name of Hedge Counterparty

 

Address

 

Fax No./Contact

BNP Paribas (Paris)

 

75450 Paris Cedex 09

France

 

Fax.:         +33 1 4298 0979/1065

 

Attention:    Mr. Jean-Philippe Rouane

K&H Bank Nyrt.

 

1051 Budapest

Vigató tér 1.

Hungary

 

Fax.: +36 1 328 9573

 

Attention:    Mr. Gábor Kéri

BNP Paribas, Hungary Branch

 

1055 Budapest

Honvéd u. 10

Hungary

 

Fax: +36 1 332 4765

 

Attention:    Mr. József Laczi

UniCredit Bank Hungary Zrt.

 

1054 Budapest

Szabadság tér 5-6.

Hungary

 

Fax: +36 1 269 4667

 

Attention:    Mr György Pórfy

 

9



--------------------------------------------------------------------------------

Part V

The New Hedge Counterparty

 

Name of Hedge Counterparty

 

Address

 

Fax No./Contact

Merrill Lynch International Bank Limited

 

Treasury Building

Lower Grand Canal Street

Dublin 2

Ireland

 

Attention: Chief Operating Officer

 

Fax.: 3531 605 8501

 

10



--------------------------------------------------------------------------------

EXECUTION PAGES

IN WITNESS whereof the parties to this Deed have caused this Deed to be duly
executed on the Date first above written.

The Issuer

MAGYAR TELECOM B.V.

 

By:   K.B. VAN POLANEN By:   J.C.J. VAN DER WOORD Address:    Magyar Telecom
B.V.   Telepourtboulevard 140   1043 EJ, Amsterdam   The Netherlands Attention: 
  Craig Butcher/Tim Green

Fax:

  + 36 1 411 1271/+44 207 292 9390

The Company

INVITEL ZRT.

 

By:   MARTIN ROBERT EDWARD LEA By:   ROBERT MITFORD BOWKER Address:    Invitel
Zrt.   Puskás Tivadar utca 8-10   2040 Budaörs   Hungary Attention:    Robert
Bowker

Fax:

  +36 1 801 1363

The Ultimate Parent

MATEL HOLDINGS N.V.

 

By:   ZSUZSANNA CZEBE Address:    Matel Holdings N.V.   Kaya W.F.G. Mensing 14,
  Willemstad   Curaçao,   Netherlands Antilles Attention:    Wilfred
Flocker/Poppy Allee at ING Trust (Antilles) N.V.

Fax:

  +59 99 432 7590

 

11



--------------------------------------------------------------------------------

The Original Obligors

MAGYAR TELECOM B.V.

 

By:   K.B. VAN POLANEN By:   J.C.J. VAN DER WOORD Address:    Magyar Telecom
B.V.   Telepourtboulevard 140   1043 EJ, Amsterdam   The Netherlands Attention: 
  Craig Butcher/Tim Green

Fax:

  + 36 1 411 1271/+44 207 292 9390

INVITEL ZRT.

 

By:   MARTIN ROBERT EDWARD LEA By:   ROBERT MITFORD BOWKER Address:    Invitel
Zrt.   Puskás Tivadar utca 8-10   2040 Budaörs   Hungary Attention:    Robert
Bowker

Fax:

  +36 1 801 1363

V-HOLDING TANÁCSADÓ ZRT.

 

By:   MARTIN ROBERT EDWARD LEA By:   ZSUZSANNA CZEBE Address:    V-holding
Tanácsadó Zrt.   Puskás Tivadar utca 8-10   2040 Budaörs   Hungary Attention:   
Robert Bowker

Fax:

  +36 1 801 1363

 

12



--------------------------------------------------------------------------------

S.C. EUROWEB ROMANIA S.A.

 

By:   LAURENTIU STAN Address:    Puskás Tivadar utca 8-10   2040 Budaörs  
Hungary Attention:    Mr Sándor Halász Fax:   +36 1 801 1353

EUROWEB INTERNET SZOLGÁTATÓ ZRT.

 

By:   MARTIN ROBERT EDWARD LEA By:   ROBERT MITFORD BOWKER Address:    Euroweb
Internet Szolgátató Zrt.   Puskás Tivadar U.8-10   2040 Budaörs   Hungary

Attention: 

  Mr Sándor Halász

Fax:

  +36 1 801 1353

The Original Subordinated Shareholder Creditors

MATEL HOLDINGS N.V.

 

By:   ZSUZSANNA CZEBE Address:    Matel Holdings N.V.   Kaya W.F.G. Mensing 14,
  Willemstad   Curaçao,   Netherlands Antilles Attention:    Wilfred
Flocker/Poppy Allee at ING Trust (Antilles) N.V.

Fax:

  +59 99 432 7590

 

13



--------------------------------------------------------------------------------

MAGYAR TELECOM B.V.

 

By:   K.B. VAN POLANEN By:   J.C.J. VAN DER WOORD Address:    Magyar Telecom
B.V.   Teleportboulevard 140   1043 EJ, Amsterdam   The Netherlands

Attention: 

  Craig Butcher/Tim Green

Fax:

  + 36 1 411 1271/+44 207 292 9390

INVITEL ZRT.

 

By:   MARTIN ROBERT EDWARD LEA By:   ROBERT MITFORD BOWKER Address:    Invitel
Zrt.   Puskás Tivadar utca 8-10   2040 Budaörs   Hungary

Attention: 

  Robert Bowker

Fax:

  +36 1 801 1363

V-HOLDING TANÁCSADÓ ZRT.

 

By:   ZSUZSANNA CZEBE Address:    V-holding Tanácsadó Zrt.   Puskás Tivadar utca
8-10   2040 Budaörs   Hungary Attention:    Robert Bowker

Fax:

  +36 1 801 1363

S.C. EUROWEB ROMANIA S.A.

 

By:   LAURENTIU STAN Address:    Puskás Tivadar utca 8-10   2040 Budaörs  
Hungary Attention:    Mr Sándor Halász Fax:   +36 1 801 1353

 

14



--------------------------------------------------------------------------------

EUROWEB INTERNET SZOLGÁTATÓ ZRT.

 

By:   MARTIN ROBERT EDWARD LEA By:   ROBERT MITFORD BOWKER Address:    Euroweb
Internet Szolgátató Zrt.   Puskás Tivadar U.8-10   2040 Budaörs   Hungary

Attention: 

  Mr Sándor Halász

Fax:

  +36 1 801 1353

The Co-ordinator

BNP PARIBAS

 

By:   THIERRY BONNEL Address:    BNP Paribas   37 Place du Marché Saint-Honoré  
75001, Paris   France Attention:    Jean-Philippe Rouane

Fax:

  +33 1 42 98 1065 / 0979

The New Hedge Counterparty

MERRILL LYNCH INTERNATIONAL BANK

LIMITED

 

By:   LEE HALLA By:   BRENDAN BONAR Address:    Treasury Building   Lower Grand
Canal Street   Dublin 2   Ireland

Attention: 

  Chief Operating Officer

Fax:

  3531 605 8501

 

15



--------------------------------------------------------------------------------

The Senior Agent

BNP PARIBAS

 

By:   THIERRY BONNEL By:   SERGIO COLLAVINI Address:    BNP Paribas37 Place du
Marché Saint-Honoré   75001, Paris   France Attention:    Thierry Bonnel

Fax:

  +33 1 42 98 1933

The HUF Agent

BNP PARIBAS, Hungary Branch

 

By:   THIERRY BONNEL By:   SERGIO COLLAVINI Address:    BNP Paribas, Hungary
Branch   H-1055 Budapest, Honvéd U.20,   Hungary Attention:    Balazs Elek

Fax:

  +36 1 374 6322 / 36 1 302 4499

The Security Trustee

BNP PARIBAS TRUST CORPORATION UK

LIMITED

 

By:   PAUL SCULLY By:   GARY WEBB Address:    BNP Paribas Trust Corporation UK
Limited   55 Moorgate   London   EC2R 6PA

Attention: 

  The Directors

Fax:

  +44 207 595 5078

 

16



--------------------------------------------------------------------------------

The HY Note Trustee

THE BANK OF NEW YORK

 

By:   LLOYD GEORGE By:   PAUL BASHFORD Address:    The Bank of New York   One
Canada Square   London   E14 5AL Attention:    Corporate Trust Administration

Fax:

  +44 207 964 6399

The FRN Note Trustee

BNY CORPORATE TRUSTEE SERVICES

LIMITED

 

By:   LLOYD GEORGE By:   PAUL BASHFORD Address:    BNY Corporate Trustee
Services Limited   One Canada Square   London   E14 5AL Attention:    Manager,
Trustee Administration

Fax:

  +44 207 964 2351

 

17



--------------------------------------------------------------------------------

The Original Senior Lenders

BNP PARIBAS

 

By:   THIERRY BONNEL Address:    BNP Paribas   37 Place du Marché Saint-Honoré  
75001, Paris   France Attention:    Jean-Philippe Rouane

Fax:

  +33 1 42 98 1065 / 0979

BNP PARIBAS, Hungary Branch

 

By:   THIERRY BONNEL Address:    BNP Paribas, Hungary Branch   H-1055 Budapest,
Honvéd U.20,   Hungary Attention:    Balazs Elek

Fax:

  +36 1 374 6322 / +36 1 302 4499

OTP BANK

 

By:   THIERRY BONNEL   (as attorney) Address:    OTP Bank   Project Finance and
Acquisition Directorate   1876 Budapest   Nádor u. 16   Hungary

Attention: 

  Dr. Mikiós Nemeth/Ms. Éva Révész

Fax:

  +36 1 258 4225

ERSTE BANK HUNGARY RT.

 

By:   THIERRY BONNEL   (as attorney) Address:    Erste Bank Hungary Rt.   1056
Budapest   Hold u. 16.   Hungary

Attention: 

  Gabor Dobrovoini

Fax:

  +36 1 268 4452

 

18



--------------------------------------------------------------------------------

NATIXIS

 

By:   THIERRY BONNEL   (as attorney) Address:    Natixis   Capital House   85
King William Street   London EC4N 7BL   United Kingdom

Attention: 

  Clive Carpenter/Nathalie Lemarcis

Fax:

  + 44 20 7184 3190

KBC FINANCE IRELAND

 

By:   THIERRY BONNEL   (as attorney) Address:    KBC Finance Ireland   Operation
  LLB Bank   91 Merrion Square   Dublin 2   Ireland

Attention: 

  Amanda Toye/Deirdre Balfe

Fax:

  +353 1 678 5034

K&H BANK NYRT

 

By:   THIERRY BONNEL   (as attorney) Addess:   K&H Bank Nyrt   H-1051 Budapest  
Vigadó tér 1.   Hungary Attention:   Mr. György Gáldi

Fax:

  +36 1 328 9134

 

19



--------------------------------------------------------------------------------

DEXIA CRÉDIT LOCAL

 

By:   THIERRY BONNEL   (as attorney) Address:    Dexia Crédit Local   1
Passerelle ses Reflets  

Tour Dexia La Defense 2

92919 La Defense Cedex

Attention:    Carl Bassili

Fax:

  +33 1 58 58 74 20

UNICREDIT BANK HUNGARY ZRT.

 

By:   THIERRY BONNEL   (as attorney) Address:    UniCredit Bank Hungary Zrt.  
1054, Budapest   Akadémla utca 17   Hungary Attention:    Balazs Javor

Fax:

  +36 1 301 1254

ALLIED IRISH BANK PLC

 

By:   THIERRY BONNEL   (as attorney) Address:    Allied Irish Bank plc  
Bankcentre   Ballsbridge   Dublin 4

Attention: 

  Niall O’Reilly/Kingma Kozma

Fax:

  +353 1 670 0064

MKB BANK NYRT.

 

By:   THIERRY BONNEL   (as attorney) Address:    MKB Bank Nyrt.   H-1038
Budapest   Vaci U; 38.   Hungary

Attention: 

  Sandor Vegh/Agnes Hegedus

Fax:

  +36 1 268 8269

 

20



--------------------------------------------------------------------------------

The Acceding Senior Lender

CALYON BANK MAGYARORSZÁG ZRT.

 

By:   THIERRY BONNEL   (as attorney) Address:    1051 Budapest   József nádor
tér 7   Hungary Attention:    Olivier Joyeux/Sylvain Cotten

Fax:

  +36 1 327 9150

The Original Hedge Counterparties

BNP PARIBAS

 

By:   THIERRY BONNEL Address:   BNP Paribas   37 Place du Marché Saint-Honoré  
75001, Paris   France Attention:   Jean-Philippe Rouane

Fax:

  +33 1 42 98 1065 / 0979

K&H BANK NYRT

 

By:   THIERRY BONNEL   (as attorney) Address:   1051 Budapest   Vigató tér 1.  
Hungary Attention:   Mr. Gábor Kéri

Fax:

  +36 1 328 9573

BNP PARIBAS, Hungary Branch

 

By:   THIERRY BONNEL Address:   1055 Budapest   Honvéd u. 10   Hungary
Attention:   Mr. József Laczi Fax:   +36 1 332 4765

 

21



--------------------------------------------------------------------------------

UNICREDIT BANK HUNGARY ZRT.

 

By:   THIERRY BONNEL   (as attorney) Address:    1054 Budapest   Szabadság tér
5-6.   Hungary Attention:    Mr György Pórfy

Fax:

  +36 1 269 4667

 

22